Citation Nr: 1231142	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  08-34 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative joint disease (DJD) of the lumbosacral spine, currently rated 20 percent disabling.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim for a rating increase above 20 percent for DJD of the lumbosacral spine and granted him service connection and a noncompensable evaluation for bilateral hearing loss, effective from July 20, 2007 (i.e., the date on which VA received his original compensation claim for impaired hearing).  Therefore, consideration must be given regarding whether assignment of separate ratings for his hearing loss disability for separate periods of time, from July 20, 2007 to the present, based on the facts found - a practice known as "staged" ratings - is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

At a March 2009 videoconference hearing between the RO and the Board in Washington, D.C., the Veteran presented oral testimony in support of his claim before a Veterans Law Judge who has since retired from the Board during the pendency of this appeal.  Thusly, the Veteran was afforded another Board hearing, which was conducted in April 2012 before the undersigned traveling Acting Veterans Law Judge sitting at the RO.  Transcripts from both hearings have been obtained and associated with the Veteran's claims file for the Board's review and consideration.

For the reasons that will be discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if further action is required on their part.




REMAND

The most current VA examinations of record addressing the severity of the Veteran's service-connected DJD of his lumbosacral spine and bilateral hearing loss were conducted in April 2010.  However, at his hearing before the Board in April 2012, the Veteran contended that both of these examinations were conducted in a manner that failed to adequately assess the severity of the disabilities at issue.  The Veteran further stated that he perceived his service-connected orthopedic and audiological disabilities to have both worsened since the time of the April 2010 VA examinations, such that the clinical findings obtained from those examinations no longer represented the current state of his impairment from his low back disability and hearing loss.  Pertinent treatment notes associated with the claims file show that the Veteran has been provided with binaural electronic hearing aids, that he has impaired mobility associated with his low back disability, and that he is being prescribed narcotic medication for his back pain during the pendency of this appeal.  

The Veteran is competent to describe his perceived symptoms relating to his service-connected disabilities.  See Falzone v. Brown, 8 Vet. App. 398 (1995).  The Board also finds his testimony in this regard to be credible for purposes of determining whether scheduling a re-examination of his disabilities is warranted.  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that his disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his current condition, VA's duty to assist includes providing a new medical examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Where the record does not adequately reveal the current state of the veteran's disability, the fulfillment of VA's statutory duty to assist requires a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121 (1991); Seals v. Brown, 8 Vet. App. 291, 295 (1995).  Thusly, the appeal should be remanded to the RO via the AMC so that the Veteran may be scheduled for new medical examinations to evaluate the current severity of his low back and hearing loss disabilities.  

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain the names and addresses of all medical care providers, both VA and non-VA, that treated the Veteran for hearing loss symptoms, including electronic hearing aid consultations, and chronic lumbosacral symptoms, including neurological complications due to degenerative disc disease associated with his low back disability, since April 2010 (the date of the most current medical examination relating to this disability that is associated with his claims file).  After obtaining the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, to provide the Veteran with the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, the RO must arrange for the Veteran to undergo the appropriate VA examination for spine disorders for the purpose of ascertaining the current nature and extent of severity of his service-connected DJD of his lumbosacral spine.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review the Veteran's claims folder in conjunction with the examination.  

(a)  All pertinent symptomatology and findings must be reported in detail, to include, in degrees, the range of motion of the Veteran's thoracolumbar spine in all planes.

The examiner should note the point at which motion becomes painful, if any, in all planes of motion.  

The extent of any incoordination, weakened movement and excess fatigability on use should be described, as well as flare-ups or when the low back is used repeatedly.  To the extent possible, functional impairment due to incoordination, weakened movement and excess fatigability, as well as due to flare-ups or when the low back is used repeatedly, should be assessed in terms of additional degrees of limitation of motion.

The examiner should also state whether the back disability results in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

(b)  The examiner must also comment upon whether the service-connected low back syndrome involves the nerves and/or the muscles and joint structure.  With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the joints, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected low back syndrome, or the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to this low back disability.  

(c)  As the clinical evidence demonstrates that the Veteran has degenerative disc disease (DDD) associated with his DJD of his lumbosacral spine, and as he now has a separate rating for radiculopathy of the right lower extremity associated with DJD of his lumbosacral spine (see January 2004 RO rating decision), the examiner must also comment upon intervertebral disc syndrome (IVDS) associated with the service-connected DJD of his lumbosacral spine and address the question of whether there are incapacitating episodes of elevated symptomatology associated with IVDS and, if so:

(i)  Is the IVDS manifested by incapacitating episodes having a total duration of at least one week but less than 2 weeks during the previous 12 months?  

(ii)  Is the IVDS manifested by incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the previous 12 months?  

(iii)  Is the IVDS manifested by incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the previous 12 months?  

(iv)  Is the IVDS manifested by incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months?

Note:  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

A complete rationale for all opinions must be provided.  If the examiner is unable to present any opinion without resorting to speculation, it must be so noted and explained why this is so.  The report prepared must be typed.

3.  The RO must arrange for the Veteran to undergo the appropriate VA audiological examination for the purpose of ascertaining the current nature and extent of severity of his service-connected bilateral hearing loss.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review the Veteran's claims folder in conjunction with the examination.

The examining audiologist must fully describe in his/her report the functional effects caused by the Veteran's hearing disability and their impact on his employment, per the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  (Although the Veteran's claims file indicates that he is presently unemployed, for purposes of this requested opinion the examiner is to assume that the Veteran is capable of employment.)  

4.  The RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for either of the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination(s) was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the claims file must be reviewed to ensure that all of the foregoing requested development has been completed.  After all appropriate evidentiary development has been completed, the RO should readjudicate the Veteran's claim of entitlement to an increased evaluation greater than 20 percent for DJD of his lumbosacral spine and to an initial compensable evaluation for bilateral hearing loss from July 20, 2007.  

If the maximum benefit sought on appeal remains denied with regard to either issue, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

